DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submissions filed on 03/21/2022 and 04/13/2022 has been entered.

3.	Claims 1–7 and 21–33 are pending for examination in the request for continued examination filed on 04/13/2022.  Claims 8–20 are cancelled.  And claims 24–33 are NEW.


Examiner’s Remarks
4.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
5.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
6.	(A)	Du et al., US 2013/0227558 A1 (“Du”).
	(B)	Hodge et al., US 9,043,786 B1 (“Hodge”).

	Du and Hodge were cited in the previous Office action.


Notice re prior art available under both pre-AIA  and AIA 
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.
8.	Claims 1–7 and 21–25, 27-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Du in view of (B) Hodge.

See “References Cited” section, above, for full citations of references.

9.	Regarding claim 1, (A) Du teaches/suggests the invention substantially as claimed, including:
“A method for creating virtual machines, comprising:
	receiving a creation request to create a plurality of virtual machines for providing a service to a distributed application”
(¶ 28: cluster management application 335 (via virtualization management application 330) requests a certain host 1001 to instantiate a VM node 2351 for a cluster 300;
¶ 24: hypervisor 210 may receive an instruction from a virtualization management application via network communication interface 108 to instantiate VM 2351 based on a “virtual disk”;
¶ 26: virtualization management application 330 monitors and controls hypervisors 210 executed by hosts 100, for example, to instruct such hypervisors 210 to initiate and/or to terminate execution of VMs;
¶ 20: One or more VMs of host 100 ... may serve as a VM node of a cluster generated and managed by a distributed computing platform service .... For example, if the distributed computing platform is Hadoop, VM node 2351 may support a runtime environment 275 with a JVM ....);


“creating the plurality of virtual machine ... on multiple physical racks”
(Fig. 4 and ¶ 31: Upon receipt of configuration information, in step 410, cluster management application 335 determines a placement of VM nodes (consistent with the specified cluster size in the received configuration information) by selecting one or more target hosts from host group 310 and determining the quantity of VM nodes to execute at each target host based on the specified cluster size (e.g., as provided by a user);
¶ 32: placing all VM nodes within hosts 100 that reside on a single rack in a data center may provide significant efficiency at the cost of robustness, as a hardware failure associated with this rack may disable the entire cluster. Conversely, placing all VM nodes at different hosts 100 or at hosts 100 in different racks in the data center may provide significant robustness at the cost of efficiency, as such a configuration may increase inter-host and/or inter-rack communication traffic;
¶ 35: In step 425, cluster management application 335 communicates with virtualization management application 330 to instruct each target host identified in step 410 to instantiate an appropriate number of VM nodes).

“providing identifiers of the plurality of virtual machine ... to the distributed application”
(¶ 35: in a Hadoop embodiment, cluster management application 335 may determine the hostnames and/or network addresses for each VM node and provide such mappings to each of the VM nodes to ensure that each VM node can communicate with other VM nodes in the cluster;
¶ 25: Cluster 300 utilizes a host group 310 with a first host 100-1 , a second host 100-2 , a third host 100-3, and a fourth host 100-4;
¶ 26: in a Hadoop embodiment, the NameNode functionality of a master VM node may communicate with the DataNode functionality via network 315 to store, delete, and/or copy a data file using HDFS).

Du teaches requesting and creating a single cluster (group) of virtual machines but does not teach “wherein the creation request carries a number of a plurality of virtual machine groups;
determining the plurality of virtual machine groups based on the number carried in the creation request wherein each of the plurality of virtual machine groups comprise two or more virtual machines·
creating the plurality of virtual machine groups ...; and
providing identifiers of the plurality of virtual machine groups ....”

(B) Hodge however teaches/suggests:
“wherein the creation request carries a number of a plurality of virtual machine groups”
(Col. 6, lines 57–63: a blueprint provided by enterprise software vendor 102 is processed by enterprise software client 104 to create an environment template. In some embodiments, an environment template created by enterprise software client 104 is installed on virtual computing host 106 to create a virtual environment for running an enterprise application;
Col. 4, lines 1–17: an environment template configuration configures a list of virtual machine clusters into which software will be installed, a default resource allocation to each virtual machine, a default initial number of virtual machines in a virtual machine cluster .... the operating system on each virtual machine in a virtual machine cluster, or any other appropriate environment template parameters;
Col. 8, lines 23–35: blueprint 300 comprises a set of descriptions of computing resources and computing services. Blueprint 300 describes computing resources comprising two virtual machine clusters, a cluster named RepositoryVM and a cluster named Search VM ... a description of a virtual machine cluster comprises a maximum number of virtual machines, a minimum number of virtual machines, a default number of virtual machines, a number of CPUs, a quantity of memory, a virtual machine template, or any other appropriate 35 cluster description);

“determining the plurality of virtual machine groups based on the number carried in the creation request wherein each of the plurality of virtual machine groups comprise two or more virtual machines”
(Col. 8, lines 23–35: blueprint 300 comprises a set of descriptions of computing resources and computing services. Blueprint 300 describes computing resources comprising two virtual machine clusters, a cluster named RepositoryVM and a cluster named Search VM ... a description of a virtual machine cluster comprises a maximum number of virtual machines, a minimum number of virtual machines, a default number of virtual machines, a number of CPUs, a quantity of memory, a virtual machine template, or any other appropriate 35 cluster description);


“creating the plurality of virtual machine groups ...”
(Col. 6, lines 57–63: an environment template created by enterprise software client 104 is installed on virtual computing host 106 to create a virtual environment for running an enterprise application); and

“providing identifiers of the plurality of virtual machine groups ....”
(Col. 3, lines 40–45: blueprint 40 includes information describing ... network 45 connectivity settings of the virtual machines (e.g., IP address settings, port settings, administrator settings, hostname settings, etc.);
Col. 11, lines 1–10: internetworking 502 allows the elements of environment 500 to communicate with one another. Environment 500 additionally comprises search virtual machine cluster 504. In some embodiments, search virtual machine cluster 504 comprises a virtual machine cluster including document searching software. Environment 500 additionally comprises repository virtual machine cluster 506).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hodge with those of Du to provide a blueprint (template) for specifying and instantiating a number of VM groups. The motivation or advantage to do so is to provide automated and expedited deployment of groups of VMs to (thereby providing greater flexibility in VM arrangements) and configuration of hosts (and thereby reducing setup costs, and ensures that there is a basic level of consistency between virtual environments, reducing maintenance costs) (Hodge, Col. 3, lines 34–37).


10.	Regarding claim 2, Du and Hodge teach/suggest:
“allocating one or more available physical racks for a first virtual machine group according to configuration information of the first virtual machine group”
(Du, Fig. 4 and ¶ 31: Upon receipt of configuration information, in step 410, cluster management application 335 determines a placement of VM nodes (consistent with the specified cluster size in the received configuration information) by selecting one or more target hosts from host group 310 and determining the quantity of VM nodes to execute at each target host based on the specified cluster size (e.g., as provided by a user);
¶ 32: placing all VM nodes within hosts 100 that reside on a single rack ... placing all VM nodes at different hosts 100 or at hosts 100 in different racks in the data center may provide significant robustness at the cost of efficiency, as such a configuration may increase inter-host and/or inter-rack communication traffic;
¶ 13: select appropriate host computing devices within the environment to launch VMs based on such templates;
Hodge, Col. 6, lines 57–63, Col. 4, lines 1–17, and Col. 8, lines 23–35, as applied in rejecting claim 1, above).

11.	Regarding claim 3, Du and Hodge teach/suggest:
“creating different virtual machines of a second virtual machine group on different physical machines of one or more physical racks allocated for the second virtual machine group”
(Du, ¶ 35: to instruct each target host identified in step 410 to instantiate an appropriate number of VM nodes;
¶ 32: placing all VM nodes at different hosts 100 or at hosts 100 in different racks in the data center;
Hodge, Col. 6, lines 57–63, Col. 4, lines 1–17, and Col. 8, lines 23–35, as applied in rejecting claim 1, above).

12.	Regarding claim 21, Du and Hodge teach/suggest:

“wherein an identifier of a first virtual machine group is an identifier of a rack on which the first virtual machine group is created”
(Du, ¶ 35: in a Hadoop embodiment, cluster management application 335 may determine the hostnames and/or network addresses for each VM node and provide such mappings to each of the VM nodes to ensure that each VM node can communicate with other VM nodes in the cluster;
¶ 25: Cluster 300 utilizes a host group 310 with a first host 100-1 , a second host 100-2 , a third host 100-3, and a fourth host 100-4;
¶ 26: in a Hadoop embodiment, the NameNode functionality of a master VM node may communicate with the DataNode functionality via network 315 to store, delete, and/or copy a data file using HDFS;
Hodge, Col. 6, lines 57–63, Col. 4, lines 1–17, and Col. 8, lines 23–35, as applied in rejecting claim 1, above;
Col. 3, lines 40–45: blueprint 40 includes information describing ... network 45 connectivity settings of the virtual machines (e.g., IP address settings, port settings, administrator settings, hostname settings, etc.;
the Examiner notes: IP address(es) associated with a VM or a VM group is the same IP address(es) associated with the physical rack to enable communications between VMs and groups hosted on different racks).

13.	Regarding claim 22, Du and Hodge teach/suggest:
“wherein the plurality of virtual machine groups include a first virtual machine group and a second virtual machine group, and the method further comprises: using the first virtual machine group to store a first data replica on a one or more first physical racks on which the first virtual machine group are created, and using the second virtual machine group to store a second data replica on one or more first physical racks on which the second virtual machine group are created”
(Du, ¶ 25: Cluster 300 utilizes a host group 310 with a first host 100-1 , a second host 100-2 , a third host 100-3, and a fourth host 100-4;
¶ 36: redundant copies, or replicas, of a portion of data may be stored in the same location, improving input/output efficiency. For example, storing replicas at the same location may decrease computing resource ....;
¶ 36: given a placement strategy of operational robustness, replicas may be placed at different locations, whereas given a placement strategy of operational efficiency, replicas may be placed at the same location. Further, for a combination of operational robustness and operational efficiency, replicas may be placed both at the same location and at different locations. For example, for a given original portion (e.g., data block) of the data set, a first replica may be placed at the same location as that of the original portion, and a second replica may be placed at a different location from that of the original portion;
Hodge, Col. 6, lines 57–63, Col. 4, lines 1–17, and Col. 8, lines 23–35, teaching VM groups as applied in rejecting claim 1, above).

14.	Regarding claim 23, Du and Hodge teach/suggest:
“using a first virtual machine group in the plurality of virtual machine groups to store a first data replica and a second data replica on different physical machines of one or more first physical racks on which the first virtual machine group are created”
(Du, ¶ 25: Cluster 300 utilizes a host group 310 with a first host 100-1 , a second host 100-2 , a third host 100-3, and a fourth host 100-4;
¶ 36: redundant copies, or replicas, of a portion of data may be stored in the same location, improving input/output efficiency. For example, storing replicas at the same location may decrease computing resource ....;
¶ 36: given a placement strategy of operational robustness, replicas may be placed at different locations, whereas given a placement strategy of operational efficiency, replicas may be placed at the same location. Further, for a combination of operational robustness and operational efficiency, replicas may be placed both at the same location and at different locations. For example, for a given original portion (e.g., data block) of the data set, a first replica may be placed at the same location as that of the original portion, and a second replica may be placed at a different location from that of the original portion;
Hodge, Col. 6, lines 57–63, Col. 4, lines 1–17, and Col. 8, lines 23–35, teaching VM groups as applied in rejecting claim 1, above).

15.	Regarding claim 24, Du teaches/suggests:
“wherein the distributed application is Hadoop software or HDFS software”
(¶ 35: in a Hadoop embodiment, cluster management application 335 may determine the hostnames and/or network addresses for each VM node and provide such mappings to each of the VM nodes).

16.	Regarding claim 25, Du and Hodge teach/suggest:
“wherein the determining step comprises: specifying a type of virtual machine to a target virtual machine group of the plurality of virtual machine groups”
(Du, ¶ 30: provide users a higher level of customization may further provide users a capability to select particular base virtual disk templates ( e.g., different versions of Hadoop virtual disk templates having various combinations of different versions of guest OS, JVM and Hadoop software components, virtual disk templates to provision a cluster for different distributed computing platforms);
Hodge, Col. 8, lines 38–50: appropriate service type).


17.	Regarding claims 4–5, they are the corresponding system claims reciting similar limitations of commensurate scope as the method of claims 1–2. Therefore, they are rejected on the same basis as claims 1–2, and further including the following:

	Du teaches/suggests:
“a memory for storing instructions;
	and a processor, configured to execute the instructions, so that the apparatus is configured to:”
(¶ 59: special-purpose computing device when programmed to execute the instructions described herein).

18.	Regarding claim 6, Du teaches/suggests:
	“wherein the plurality of virtual machine groups include a first virtual machine group and a second virtual machine group and the apparatus is configured to: allocate according to a mutex relationship between the first virtual machine group and the second virtual machine group one or more first physical racks to the first virtual machine group and one or more second physical racks to the second virtual machine group”
(¶ 35: to instruct each target host identified in step 410 to instantiate an appropriate number of VM nodes;
¶ 32: placing all VM nodes at different hosts 100 or at hosts 100 in different racks in the data center).

19.	Regarding claim 7, it is the corresponding system claim reciting similar limitations of commensurate scope as the method of claim 3. Therefore, it is rejected on the same basis as claim 3.

20.	Regarding claims 27–31, they are the corresponding system claims reciting similar limitations of commensurate scope as the method of claims 21–25. Therefore, they are rejected on the same basis as claims 21–25.


21.	Regarding claims 33, it is a corresponding system claim reciting similar limitations of commensurate scope as the method of claim 1. Therefore, it is rejected on the same basis as claim 1 above, and further including the following:

	Du teaches/suggests:
“racks and an apparatus, wherein the apparatus comprises:
a memory for storing instructions; and
a processor, configured to execute the instructions:”
(¶ 32: racks in the data center;
¶ 59: special-purpose computing device when programmed to execute the instructions described herein).


Allowable Subject Matter
22.	Claims 26 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
23.	Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the newly applied teachings or references being used in the current rejection.

In the Remarks, the Applicant also contends the following:

i.	That hostnames and/or network addresses for VM nodes cannot be considered as identifiers of virtual machine groups

The Examiner disagrees:

A specific hostname and/or network address (e.g. IP address) assigned to or associated with a virtual machine may be reasonably viewed as an “identifier” of the group to which the virtual machine belongs, with each group of VMs having or associated with one or more unique identifiers.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
June 10, 2022